 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie D. Lieber (admitted pro hac vice)       Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jnadipuram@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
 5   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 7
     VENABLE LLP
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20                                       OAKLAND DIVISION

21

22    IN RE KONINKLIJKE PHILIPS PATENT                     Case No. 4:18-cv-01885-HSG-EDL
      LITIGATION
23                                                         STIPULATED REQUEST BY
                                                           PHILIPS AND YIFANG TO
24                                                         EXTEND DEADLINE FOR
                                                           OPENING EXPERT REPORTS;
25                                                         ORDER

26

27

28


          STIPULATED REQUEST BY PHILIPS AND YIFANG TO EXTEND DEADLINE FOR
                          OPENING EXPERT REPORTS; ORDER
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs Koninklijke Philips N.V. and U.S.
 2   Philips Corp. (“Philips”) and Defendant YiFang USA, Inc. d/b/a E-Fun, Inc. (“YiFang”), through
 3   counsel, hereby respectfully file this stipulated request to extend the current April 18, 2019 deadline
 4   for each of Philips and YiFang to serve their respective opening expert reports solely as it pertains to
 5   the disputes between Philips and YiFang by two weeks, i.e., to May 2, 2019.
 6          WHEREAS, the current deadline for serving opening expert reports in these consolidated
 7   cases is April 18, 2019 (see Docket No. 631).
 8          WHEREAS, Philips and YiFang have been involved in extensive settlement negotiations for
 9   the past several weeks.
10          WHEREAS, Philips and YiFang are actively working in good faith toward a settlement of
11   their portion of this dispute, but require time to finalize the terms of that potential settlement, and
12   then memorialize those terms in a formal written agreement.
13          WHEREAS, Philips and YiFang are each international companies -- one based in the
14   Netherlands the other based in China -- with multiple levels of approvals required for settlement
15   language and/or changes to such settlement language.
16          WHEREAS, Philips and YiFang both desire to invest their time, effort, and legal resources
17   into completion of such a written settlement agreement, rather than in continuing this litigation
18   through the preparation of opening expert reports.
19          WHEREAS, neither Philips nor YiFang desire or request that this submission impact the
20   opening expert report deadline or any other deadline in these consolidated cases that pertain to any
21   other parties besides Philips and YiFang.
22          WHEREAS, accordingly, under Civil Local Rule 6-2(a)(3), Philips and YiFang confirm that
23   this requested extension of the deadline for opening expert reports solely as to the Philips/YiFang
24   disputes is not intended to impact: (a) any other deadlines as they pertain to Philips or YiFang; or (b)
25   the opening expert reports deadline or any other deadline in these consolidated cases as they pertain
26   to any other parties besides Philips and YiFang.
27

28
                                                          1
          STIPULATED REQUEST BY PHILIPS AND YIFANG TO EXTEND DEADLINE FOR
                          OPENING EXPERT REPORTS; ORDER
                                     CASE NUMBER 4:18-CV-01885-HSG-EDL
 1          WHEREAS, under Civil Local Rule 6-2(a)(2), the parties report that the parties have made
 2   and the Court has approved seven previous stipulations seeking to modify the schedule in these
 3   consolidated cases: (a-b) two granting Philips’ unopposed requests for an additional week of time to
 4   file reply briefs supporting its motion to partially consolidate these matters; (c) one granting
 5   Defendants’ unopposed motion for a letter rogatory; (d) one granting Defendants’ request for
 6   discovery into documents produced by Philips; (e) one granting the parties’ stipulated request to
 7   extend fact discovery for the depositions of certain individuals and entities; (f) one granting the
 8   parties’ stipulated request to extend the briefing schedule regarding Defendants’ motion to amend
 9   their invalidity contentions; and (g) one granting the parties’ stipulated request to extend the
10   deadlines relating to expert discovery and dispositive and Daubert motions (see Docket Nos. 464,
11   465, 582, 593, 594; 601; and 631).
12          WHEREAS, on April 10, 2019, Philips and Defendants Acer Inc. and Acer America
13   Corporation filed a similar Stipulated Request to Extend Deadline for Opening Expert Reports that is
14   currently pending (Docket No. 635).
15          WHEREAS, the parties also sought additional extensions of time from the District of
16   Delaware before transfer of these actions to this Court, but have not reported those here because they
17   do not believe Civil Local Rule 6-2(a)(2) calls for them.
18          NOW, THEREFORE, Philips and YiFang, through counsel, hereby stipulate to and
19   respectfully request that the Court extend the current April 18, 2019 deadline for each of Philips and
20   YiFang to serve their respective opening expert reports solely as it pertains to the disputes between
21   Philips and YiFang to May 2, 2019.
22

23

24

25

26

27

28
                                                         2
          STIPULATED REQUEST BY PHILIPS AND YIFANG TO EXTEND DEADLINE FOR
                          OPENING EXPERT REPORTS; ORDER
                                    CASE NUMBER 4:18-CV-01885-HSG-EDL
 1   Dated: April 12, 2019
                                                Respectfully submitted,
 2

 3   Chris Holland (SBN 164053)                 /s/ Michael Sandonato
     Lori L. Holland (SBN 202309)               Michael Sandonato (admitted pro hac vice)
 4   HOLLAND LAW LLP                            John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800           Christopher Gerson (admitted pro hac vice)
 5   San Francisco, CA 94104                    Natalie Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                  Jonathan M. Sharret (admitted pro hac vice)
 6   Fax: (415) 200-4989                        Daniel Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com                 Sean M. McCarthy (admitted pro hac vice)
 7   lholland@hollandlawllp.com                 Robert Pickens (admitted pro hac vice)
                                                Joyce Nadipuram (admitted pro hac vice)
 8                                              Caitlyn Bingaman (admitted pro hac vice)
 9                                              VENABLE LLP
                                                1290 Avenue of the Americas
10                                              New York, New York, 10104
                                                +1 (212) 218-2100
11                                              +1 (212) 218-2200 facsimile
                                                philipsprosecutionbar@venable.com
12

13
                                                Attorneys for Plaintiffs Koninklijke Philips
                                                N.V. and U.S. Philips Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
          STIPULATED REQUEST BY PHILIPS AND YIFANG TO EXTEND DEADLINE FOR
                          OPENING EXPERT REPORTS; ORDER
                                 CASE NUMBER 4:18-CV-01885-HSG-EDL
 1
     /s/ Lucian C. Chen
 2   Lucian C. Chen (pro hac vice)                            Michael Song (Bar No. 243675)
     Wing K. Chiu (pro hac vice)                              LTL ATTORNEYS LLP
 3   LUCIAN C. CHEN, ESQ. PLLC                                300 South Grand Avenue, 14th Floor
     One Grand Central Place                                  Los Angeles, California, 90071
 4   60 East 42nd Street, Suite 4600                          +1 (213) 612-8900
 5
     New York, New York, 10165                                +1 (213) 612-3773 facsimile
     +1 (212) 710-3007                                        michael.song@ltlattorneys.com
 6   +1 (212) 501-2004 facsimile
     lucianchen@lcclegal.com
 7
     Attorneys for Defendant YiFang USA, Inc. d/b/a E-Fun, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
          STIPULATED REQUEST BY PHILIPS AND YIFANG TO EXTEND DEADLINE FOR
                          OPENING EXPERT REPORTS; ORDER
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
                                       CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the party listed

 3   above to execute this document on their behalf.

 4
            Dated: April 12, 2019                          /s/ Chris Holland
 5
                                                           Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
          STIPULATED REQUEST BY PHILIPS AND YIFANG TO EXTEND DEADLINE FOR
                          OPENING EXPERT REPORTS; ORDER
                                    CASE NUMBER 4:18-CV-01885-HSG-EDL
                                         ORDER
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   DATED: April 12, 2019        ____________________________________
 5
                                       Hon. Haywood S. Gilliam, Jr.
                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            6
         STIPULATED REQUEST BY PHILIPS AND YIFANG TO EXTEND DEADLINE FOR
                         OPENING EXPERT REPORTS; ORDER
                             CASE NUMBER 4:18-CV-01885-HSG-EDL
